Krivosha, C. J.,
concurring in part, and dissenting in part.
In the most part, I wholeheartedly join with the court in the adoption of their opinion in this case. I believe that the rules with regard to the measure of lessee’s compensable interests in the improvements *284should be determined exactly as set out in the majority opinion, and enthusiastically concur in overruling State v. Rosenberger, 187 Neb. 726, 193 N. W. 2d 769.
I find fault, however, with the last paragraph of the majority opinion, insofar as it seems to imply that notwithstanding the provisions of section 72-240.07, R. R. S. 1943, the Board has inherent powers which include the right to impose special conditions and limitations on lessee’s improvements and thereby deny lessee the right to receive compensation for such improvements. I do not believe that any such authority does exist, and that section 72-240.07, R. R. S. 1943, specifically compels a contrary conclusion.
Section 72-240.07, R. R. S. 1943, clearly and unequivocally provides as follows: “Before any buildings, wells, irrigation improvements, dams, or drainage ditches are placed upon school lands by a lessee, written approval must be obtained from the Board of Educational Lands and Funds, * * * and such improvements where approval is secured shall be called ‘permitted improvements’ and belong to the lessee and the lessee has the right to be paid a sum of money equal to the value which the improvements add to the value of the land by the buyer of the land or the new lessee in accordance with procedures as given in sections 72-240.11 to 72-240.24 and 72-258.” (Emphasis supplied.)
It occurs to me that the statute in this regard is absolute and clear. No improvement may be placed upon the school lands unless and until written approval is obtained. Once that written approval is obtained, the improvement “shall be called” a permitted improvement and the lessee is entitled to receive compensation. Nowhere in the act. does it indicate that the trustee has authority to grant approval for an improvement and call it a “nonpermitted improvement.”
There is no dispute that the parties can agree that *285the permitted improvement shall have no value for which the lessee shall later be paid. That is not the same, however, as implying, as I believe the majority has, that the Board has inherent powers to grant approval of an improvement and still call it a “nonpermitted improvement” for which compensation may not be sought. I would have decided that matter contrary to the majority. In all other respects, however, I would wholeheartedly concur and join with the majority.